            Case 1:13-cv-11785-IT Document 246 Filed 12/05/19 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA ex rel.
 MICHELE CLARKE, et al.,                                        Civil Action No. 1:13-cv-11785-IT

                   Plaintiffs,

 v.

 AEGERION PHARMACEUTICALS, INC.,
 et al.,
            Defendants.



                                     JOINT STATUS REPORT

         Plaintiff-Relators Michele Clarke, Tricia Mullins, and Kristi Winger Szudlo (“Relators”);

Defendants Marc Beer, Melanie Detloff, William Dull, Greg Fenner, Mark Fitzpatrick, Craig

Fraser, James Frigge, and Mark Sumeray (“Defendants”); and the United States of America hereby

submit this Joint Status Report as requested by the Court in its November 6, 2019 Electronic Order

(Dkt. 245).

      1. On September 23, 2019, Relators and Defendants participated in an all-day mediation

         with the assistance of Jed D. Melnick, Esq. of JAMS. At that time, the parties reached

         an agreement in principle to settle this case.

      2. Relators and Defendants have executed a formal settlement agreement and sought the

         consent of the United States to the dismissal of this case.

      3. Based on the settlement agreement, the United States has informed the parties that the

         United States, pursuant to 31 U.S.C. § 3730(b)(1), consents to the dismissal of Relators’

         claims as set forth in this action with prejudice as to Relators and otherwise without

         prejudice as to the United States.
          Case 1:13-cv-11785-IT Document 246 Filed 12/05/19 Page 2 of 5



   4. Under the terms of the settlement agreement, Defendants must pay the settlement

       amount within ten (10) business days (the “Settlement Payment”).

   5. Upon the United States’ receipt of the Settlement Payment, the Relators and Defendants

       will file a Joint Stipulation of Dismissal and proposed Order.

   6. In addition, Relators and the United States have reached an agreement concerning

       Relators’ entitlement to a share of the Settlement Payment to the United States pursuant

       to 31 U.S.C. §3730(d)(2). Relators and the United States expect to file that stipulation

       contemporaneously with the Joint Stipulation of Dismissal.

       WHEREFORE, the parties jointly submit this Status Report for the Court’s consideration.

The parties anticipate filing the final documents seeking dismissal of this case on or after

December 18, 2019.

Dated: December 5, 2019                             Respectfully submitted,

Plaintiffs-Relators, Michele Clarke,                Defendant, Marc Beer
Tricia Mullins, and Kristi Winger Szudlo
                                                    By his Attorneys:
By their Attorneys:

/s/ Patrick T. Egan                                 /s/ R.J. Cinquegrana
Bryan A. Wood (BBO #648414)                         R.J. Cinquegrana (BBO# 084100)
Patrick T. Egan (BBO #637477)                       Melissa Bayer Tearney (BBO #558612)
Stephen Ryan, Jr. (BBO #669727)                     Sara K. Frank (BBO #693865)
Berman Tabacco                                      Choate, Hall & Stewart LLP
One Liberty Square                                  Two International Place
Boston, MA 02109                                    Boston, MA 02110
Tel.: 617-542-8300                                  Tel.: (617) 248-5000
Fax: 617-542-1194                                   Fax: (617) 248-4000
bwood@bermantabacco.com                             rcinquegrana@choate.com
pegan@bermantabacco.com                             mtearney@choate.com
sryan@bermantabacco.com                             sfrank@choate.com

(continued)                                         (continued)




                                                2
          Case 1:13-cv-11785-IT Document 246 Filed 12/05/19 Page 3 of 5



Royston H. Delaney (BBO#655666)             Defendants, James Frigge and Melanie Detloff
Ilyas J. Rona (BBO#642964)
Delaney Kester LLP                          By their Attorney:
50 Congress Street
Suite 600                                   /s/ Peter K. Levitt
Boston, MA 02109                            Peter K. Levitt (BBO #565761)
Tel: (857) 498-0384                         Erica T. Spencer (BBO #651967)
royston@delaneykester.com                   Donnelly, Conroy & Gelhaar, LLP
ilyas@delaneykester.com                     260 Franklin Street
                                            Suite 1600
-and-                                       Boston, MA 02110
                                            Tel.: (617) 720-2880
Charles F. Kester                           pkl@dcglaw.com
Delaney Kester LLP
4505 Las Virgenes Road
Suite 203                                   Defendant, William Dull
Calabasas, CA 91302
Tel: (818) 974-8627                         By his Attorneys:
charles@delaneykester.com
                                            /s/ Frank A. Libby
                                            Frank A. Libby, Jr. (BBO #299110)
ANDREW E. LELLING                           Joseph B. Hernandez (BBO #704223)
United States Attorney                      LibbyHoopes, P.C.
                                            399 Boylston Street
By: /s/ Gregg D. Shapiro                    Suite 600
Gregg D. Shapiro (BBO #642069)              Boston, MA 02116
Assistant United States AttorneyJohn        Tel.: (617) 338-9300
Joseph Moakley CourthouseOne                Fax: (617) 338-9911
Courthouse WaySuite 9200Boston,             falibby@libbyhoopes.com
MA 02210                                    jbhernandez@libbyhoopes.com
Tel: (617) 748-3100
gregg.shapiro@usdoj.gov
                                            Defendant, Greg Fenner

                                            By his Attorneys:

                                            /s/ Michael J. Pineault
                                            Michael J. Pineault (BBO #555314)
                                            Clements & Pineault, LLP
                                            225 Franklin Street, 26th Floor
                                            Boston, MA 02110
                                            Tel.: (857) 445-0135
                                            Fax: (857) 366-5404
                                            mpineault@clementspineault.com




                                        3
Case 1:13-cv-11785-IT Document 246 Filed 12/05/19 Page 4 of 5



                                  Defendants, Mark Fitzpatrick and Mark Sumeray

                                  By their Attorneys:

                                  /s/ Jonathan L. Kotlier
                                  Jonathan L. Kotlier (BBO #545491)
                                  Ian Roffman (BBO #637564)
                                  Nutter McClennen & Fish LLP
                                  155 Seaport Boulevard
                                  Boston, MA 02210
                                  Tel.: (617) 439-2000
                                  Fax: (617) 310-9000
                                  jkotlier@nutter.com
                                  iroffman@nutter.com


                                  Defendant, Craig Fraser

                                  By his Attorneys:

                                  /s/ Gregory F. Noonan
                                  William H. Kettlewell (BBO #270320)
                                  Gregory F. Noonan (BBO #651035)
                                  Julia W. McLetchie (BBO #671106)
                                  Hogan Lovells US LLP
                                  100 High Street
                                  20th Floor
                                  Boston, MA 02110
                                  Tel.: (617) 371-1000
                                  Fax: (617) 371-1037
                                  bill.kettlewell@hoganlovells.com
                                  gregory.noonan@hoganlovells.com
                                  julia.mcletchie@hoganlovells.com




                              4
          Case 1:13-cv-11785-IT Document 246 Filed 12/05/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I certify that on December 5, 2019, a true and correct copy of the foregoing document was

served electronically through the ECF system on all counsel of record.


                                             /s/ Patrick T. Egan
                                             Patrick T. Egan




                 CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(2)

       I certify that on or before December 5, 2019, I conferred with counsel for the Defendants

and the United States regarding this Joint Status Report.


                                             /s/ Patrick T. Egan
                                             Patrick T. Egan




                                                5
